376 U.S. 775 (1964)
PUBLISHERS' ASSOCIATION OF NEW YORK CITY
v.
NEW YORK MAILERS' UNION NUMBER SIX.
No. 384.
Supreme Court of United States.
Argued March 23-24, 1964.
Decided April 6, 1964.
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SECOND CIRCUIT.
Andrew L. Hughes argued the cause and filed a brief for petitioner.
Sidney Sugerman argued the cause for respondent. With him on the brief were Gerhard P. Van Arkel and George Kaufmann.
PER CURIAM.
Upon the respondent's suggestion of mootness the judgment of the United States Court of Appeals is vacated insofar as it reversed the stay provision of the judgment of the United States District Court for the Southern District of New York, and the case is remanded to the District Court with directions to dismiss as moot that portion of the complaint seeking such a stay.